Case 1:18-cv-03781-CCB Document 9-4 Filed 03/04/19 Page 1 of 3




                   Exhibit C
                                                                                                           Case 1:18-cv-03781-CCB Document 9-4 Filed 03/04/19 Page 2 of 3



         WHITE SUPREMACISTS                                                                                                                                                                                                      The Southern Poverty Law Center is the nation’s leading source for reliable

         CELEBRATE TRUMP’S VICTORY                                                                                                                                                                                               analysis of the radical right. Hate and antigovernment extremist groups continue
                                                                                                                                                                                                                                 to operate at alarming levels in the U.S. — fomenting racist violence, seeking to
                                                                                                                                                                                                                                 poison our democracy, and, in some cases, plotting domestic terrorist attacks.
         SPLC DOCUMENTED MORE THAN 1,000 HATE INCIDENTS AFTER THE ELECTION
 v1702
                                                                                                                                                                                                                      The SPLC “is one of the best sources of empirical
                                                                                                                                                                                                                      data and information about extremist political
                                                                                                                                                                                                                      activity in the United States …”
                                                                                                                                                                                                                                                                                                   — The Washington Post
                                                       WASHINGTON                                                                  N OR T H DAKOTA
                                                                                                 MONTANA


                                                                                                                                                                        M IN N ES OTA



                                                                                                                                                                                                                                                                                                                                               MA INE

                                                                                                                                                                                                        W IS C ON S IN
                                                                                                                                    S OUT H DAKOTA

                                                       OREGON
                                                                               IDAHO
                                                                                                           WYOMIN G                                                                                                                           M IC HIGAN
                                                                                                                                                                                                                                                                                                            N EW YORK                         V E RMONT

                                                                                                                                                                                                                                                                                                                                              NE W H A MPSH IRE
                                                                                                                                                                                  IOWA
                                                                                                                                         N EB R AS K A
                                                                                                                                                                                                                                                                                                                                              MA SSACH U SE TTS

                                                                                                                                                                                                                                                                                         P EN N SYLVAN IA                                     RH OD E ISLA ND

                                                                                                                                                                                                                                                                                                                                              CONNECTICU T
                                                                                                                                                                                                              IL L IN OIS         IN DIAN A                OHIO

                                                                      NEVADA
                                                                                         U TAH                                                                                                                                                                                                                                   NE W J E RSE Y
                                                                                                                      C OLOR ADO

                                                                                                                                                     K AN S AS                           M IS S OUR I                                                                W EST                                              D E LAWA RE
                                                                                                                                                                                                                                                                   VIR GIN IA

                                                                                                                                                                                                                                                                                                                        MA RYLA ND
                                                                                                                                                                                                                                       K EN T UC KY                                   VIR GIN IA
                                                                                                                                                                                                                                                                                                                        WA SH INGTON, D .C.
                                                         CALIFORNIA



                                                                                                                                                                                                                             T EN N ES S EE                                  N OR T H C AR OL IN A
                                                                                                                                                          OK L AHOM A
               A LA S KA
                                                                                                                                                                                        AR K AN S AS




                                                                                                                                                                                                                                                                                                                                                             917
                                                                                       ARIZONA                   N EW M EX IC O
                                                                                                                                                                                                                                                                  S OUT H C AR OL IN A
                                             HAWAI I



                                                                                                                                                                                                        M IS S IS S IP P I   AL AB AM A               GEOR GIA




                                                                                                                                                  T EX AS                               LOUIS IAN A




                                                                                                                                                                                                                                                                                                                                                  ACTIVE HATE GROUPS IN U.S.


           RADICAL RIGHT JUBILANT OVER TRUMP’S ELECTION                                                                                                                                                                                                                                                                                                   BLACK SEPARATIST      193
                                                                                                                                                                                                                                                                  FLOR IDA                                                                                KU KLUX KLAN          130
                                                                                                                                                                                                                                                                                                                                                          ANTI-MUSLIM101
                                                                                                                                                                                                                                                                                                                                                          WHITE NATIONALIST     100
                                                                                                                                                                                                                                                                                                                                                          NEO-NAZI              99
                                                                                                                                                                                                                                                                                                                                                          RACIST SKINHEAD        78
                                                                                                                                                         The Southern Poverty Law Center exposed 917 active hate groups and                                                                                                                               ANTI-LGBT52
                                                                                                                                                         623 antigovernment groups operating in the United States last year.                                                                                                                              NEO-CONFEDERATE43
                                                                                                                                                         This information is based on the SPLC’s research. All hate groups have                                                                                                                           CHRISTIAN IDENTITY     21
                                                                                                                                                                                                                                                                                                                                                          GENERAL100
                                                                                                                                                         beliefs or practices that attack or malign an entire class of people,
                                               RTER                                                  TWITTER
                                    / J. PAT CA
                           AP IMAGES                                                                                                                     typically for their immutable characteristics. For specific details
                                                                                                                                                         about hate groups in your state, go to WWW.SPLCENTER.ORG/HATEMAP


ACQ 1702 Trump Hate Map FRONT • 18” x 12” • CMYK
                                                                                                                                                                                                              Case 1:18-cv-03781-CCB Document 9-4 Filed 03/04/19 Page 3 of 3



                                                                                       THE SPLC’S HARD-HITTING, THREE-POINT STRATEGY
                                                                                            TO COMBAT HATE CRIMES & EXTREMISTS
                                         1                 SEEKING JUSTICE                                                                                                                                    2                TEACHING TOLERANCE                                                                                                                                                                                                                                                                                                                                                      3                                               FIGHTING HATE
                                                                                                       The SPLC is internationally known for its work toppling                                                                                                                                          Impressionable children are constantly exposed to bigotry                                                                                                                                                                                                                                                                                                                                                                                                        The SPLC tracks hate groups and other extremists




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             gary gardiner/ap images
                                             contributed




                                                                                                                                                                                                                    jim west
                                                                                                       some of the nation’s largest white supremacist hate                                                                                                                                              and hate — at school, in the media, and sometimes at                                                                                                                                                                                                                                                                                                                                                                                                             throughout the United States and exposes their
                                                                                                       groups by helping victims of racist violence sue in civil                                                                                                                                        home. The SPLC’s Teaching Tolerance program is providing                                                                                                                                                                                                                                                                                                                                                                                                         activities to law enforcement agencies, the media,
                                                                                                       court. The groups usually don’t have much money, but                                                                                                                                             practical ways to promote an appreciation of diversity                                                                                                                                                                                                                                                                                                                                                                                                           and the public. We publish our investigative findings
                                                                                                       the judgments won by the SPLC have effectively put                                                                                                                                               in classrooms. Each year we touch the lives of millions                                                                                                                                                                                                                                                                                                                                                                                                          online, on our Hatewatch blog, and in the Intelligence
                                                                                                       them out of business.                                                                                                                                                                            of students with free, award-winning materials — lesson                                                                                                                                                                                                                                                                                                                                                                                                          Report, our free award-winning journal.
                                                                                                       The SPLC never takes any part of our clients’ awards,                                                                                                                                            plans, classroom films, and more — helping to create a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          The SPLC is “one of the most respected anti-terror
                                                                                                       and we accept no legal fees or government funding.                                                                                                                                               more tolerant society by teaching children to respect and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          organizations in the world.”
                                                                                                                                                                                                                                                                                                        celebrate differences.
                                                                                                       “Morris Dees of the Southern Poverty Law Center has a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 — The National Review
                                                                                                        long and distinguished record of fighting for civil rights.”                                                                                                                                    “The SPLC’s Teaching Tolerance program is “a winner
                                                           SPLC founder Morris Dees with Billy Ray                                                                                — Ted Koppel, journalist                     Millions of students learn lessons of toler-                              [among] programs providing moral education.”                                                                                                                                                                                                                                                                                                  The SPLC exposed 917 active hate groups,
                                                           Johnson, a hate crime victim who suffered                                                                                                                           ance using the SPLC’s anti-bias materials.                                                                                                                                                                                                                                                                                                            — Newsweek                                                        including 130 KKK organizations, in 2016.
                                                           permanent brain damage.


                                                                       2015  SPLC SUES OVER                                                                                     2005 CRUSHING                Distributing More Than One Million Free Educational Materials Every Year                                                                                                                                                                                                                                                                                                                                   STANDING UP TO HATE DURING THE TRUMP PRESIDENCY
          contributed




                                                                                                                        contributed




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Haters of all stripes are celebrating Trump’s election, and some are interpreting his
                                                                       DEADLY HATE CRIME                                                                                        BORDER VIGILANTES
                                                          The SPLC won justice for the                                                                                           Ranch Rescue, a vigi-       k  400,000  Teaching Tolerance magazines                                                                                                                                                                                                                                                                                                                   k  225,000                                    victory as a license to harass and intimidate minorities. Since Election Day, we’ve
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        tracked more than a 1,000 hate incidents and exposed Trump’s anti-immigrant,
                                                          family of James Anderson,                                                                                              lante “border patrol”           mailed to educators twice annually




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             beYonD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Classroom activity
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A TeAc




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      The golDen
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               hing
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Toler
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ance




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Beyond the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Publi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        anti-Muslim, and anti-LGBT advisers. His most trusted adviser, Stephen Bannon,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             cATio
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              rule
                                                                                                                                                                                                                                                                                                                s To




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         A PArenT’S
                                                                                                                                                                                                                                                                                                             WAY                                                                                                                                                                                        Golden Rule                                                          guides sent to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  guiDe
                                                          who was killed because he                                                                                              that terrorized Latinos,                                                                                                 TEN T HATE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            To PreVenT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ing AnD
                                                                                                                                                                                                                                                                                                          FIGH                                                                                                                                                                                                                                                                                                          turned Breitbart News into a “cesspool for white supremacists,” according to his
                                                                                                                                                                                                                                                                                                                                                          ide




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  reSPonD
                                                                                                                                                                                                                                                                                                                                                     gu
                                                                                                                                                                                                                                                                                                                                              n   se




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             educators in the
                                                                                                                                                                                                                                                                                                                                        spo




                                                                                                                                                                                                                                                                                                                                                                                                                                                         ing To
                                                                                                                                                                                                                                                                                                                                   re




                                                          was black. One attacker                                                                              was shattered and one of its leaders sent
                                                                                                                                                                                                                                                                                                                             ity




                                                                                                                                                                                                                                                                                                                                                                                                                                                       PreJuDic
                                                                                                                                                                                                                                                                                                                        un
                                                                                                                                                                                                                                                                                                               o   mm
                                                                                                                                                                                                                                                                                                           a c




                                                                                                                                                                                                                                                                                                                                                                                                                                                   e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        former colleague. Bannon helped write Trump’s executive order banning Muslim
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ABRIDGED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             last 5 years
                                                                                                                                                                                                                                                                                                                                                                                                                                              VERSION OF THE
                                                                                                                                                                                                                                                                                                                                                                                                                                          AWARD-WINNING




                                       yelled “White power!” while beating Anderson.                                                                           to prison after a prolonged legal battle
                                                                                                                                                                                                                                                                                                                                                                                                                                           ANTI-BIAS GUIDE




                                                                                                                                                                                                                                                                                                                                                                         SPEAK UP!
                                                                                                                                                                                                                                                                                                                                                                                                                      BIGOTRY
                                                                                                                                                                                                                                                                                                                                                                 te acRESPONDING TO EVERYDAY
                                                                                                                                                                                                                                                                                                                                                                tolerhi ng



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        refugees from entering the U.S. and was apparently personally responsible for
                                                                                                                                                                                                                                                                                                                                                                        ance
                                                                                                                                                                                                                                                                                                                                                                 a project
                                                                                                                                                                                                                                                                                                                                                                400 WASHINGof the
                                                                                                                                                                                                                                                                                                                                                                                  southern
                                                                                                                                                                                                                                                                                                                                                                MONTGOM      TON AVENUE     poverty
                                                                                                                                                                                                                                                                                                                                                                WWW.TOL ERY, ALABAMA                law center
                                                                                                                                                                                                                                                                                                                                                                        ERANCE.O       36104
                                                                                                                                                                                                                                                                                                                                                                                  RG/pAREN
                                                                                                                                                                                                                                                                                                                                                                                           TS




                                       The ringleader hit Anderson with his truck and                                                                          by SPLC attorneys and law enforcement
                                                                                                                                                                                                                                                                                                                                                                                                                                                       LAW CENTER
                                                                                                                                                                                                                                                                                                                                                                                                                 · A PROJECT OF THE SOUTHERN POVERTY
                                                                                                                                                                                                                                                                                                                                                                        DEVELOPED BY TEACHING TOLERANCE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        including green card holders — legal permanent residents — in the ban.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A PArent’s Guide
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        to Preventing and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  responding to Prejudice




                                       boasted that he “ran that n----r over.” The case                                                                        officials in Texas and Arizona. The
                                       ended with guilty pleas from all 10 defendants.                                                                         SPLC sued on behalf of two Salvadorans




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         facebook




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          getty images/chip somodevilla
                                                                                                                                                               assaulted on a Texas ranch.
                                                                       2012  TAKING DOWN THE
   chris kenning/the courier-journal




                                                                       IMPERIAL KLANS OF AMERICA                                                                                2000 
                                                                                                                        contributed




                                                          The SPLC won a crushing
                                                          $2.5 million verdict against                                                                                          CLOSING ARYAN
                                                          notorious Imperial Klans                                                                                              NATIONS COMPOUND
                                       of America leader Ron Edwards and his chief                                                                                               A $6.3 million jury
                                                                                                                                                                                                                                                                                                                                                                                                                     MONTGOMERY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MORE THAN
                                       lieutenant for the brutal beating of a minority
                                       teenager in Kentucky. The victory was later
                                                                                                                                                                                 verdict forced Aryan
                                                                                                                                                               Nations leader Richard Butler to give up
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k   40,000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DVDs of Selma:                                                                                                                                                               EXPOSING RACISTS WHO INFILTRATE PUBLIC INSTITUTIONS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          youtube
                                       upheld on appeal.                                                                                                       the organization’s 20-acre compound                                                                                                                                                                                                                                                                                                                                                                           The Bridge to the
                                                                                                                                                               that had served for decades as the home       k   470,000  award-winning                                                                                                                                                                                                                                                                                                                                     Ballot distributed
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Hate group members and followers of their ideologies some-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          times manage to obtain important positions of power. When
                                                                                                                                                               of violent white supremacists. The com-           documentary films and teaching kits NUMBER OF TEACHING TOLERANCE MAGAZINES DELIVERED                                                                                                                                                                                                                                                                        to educators this
                                                                 2010  FIGHTING FOR THE
          contributed




                                                                                                                                                                                                                 sent to educators in the last 5 years
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the city of Baltimore recently hired Glen Keith Allen, a neo-
                                                                                                                                                               pound was seized and destroyed after                                                     1,000 — 4,999 5,000 — 9,999 10,000 +                                                                                                                                                                                                                                                                                 school year
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Nazi, nobody knew of his involvement with white supremacist
                                                                 FAMILY OF BERNARD MONROE                                                                      the verdict.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          groups, except for us. Because of our investigation and exposé,
                                                     The SPLC sued on behalf of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          he was swiftly fired.
                                                     survivors of Bernard Monroe, a                                                                                                                                                                                                      Our report, The Trump Effect, fostered a nationwide
                                       black man shot to death by a white police officer                                                                                        1998 
                                                                                                             clarendon county fire and rescue dept/ap images




                                                                                                                                                                                                                                                                                         discussion about the negative impact the presidential                                                                                                                                                                                                                                                               nce
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e fOu Nde rs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   L ALLi ANc




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IntelligeepIntell
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   The NAT iONA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ship wre ck


                                       during a family reunion.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R ort igence
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            THE ARYAN        ACCOUNTANT AN IDAHO CPA’S SECRET LIFE


                                                                                                                                                                                                                                                                                         campaign had on the nation’s children and classrooms.                                                                                                                                                                                                                                                                                                                                                                                                               PROVIDING FREE LAW ENFORCEMENT TRAINING, RESOURCES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 | issue 147
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        summer 2012




                                                                                                                                                                                MAKING THE KLAN PAY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   published
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y law CenTer
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       rn poverT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          The souThe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Report
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          published by          summer 2013 | issue 150




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Law enforcement relies on the SPLC to help combat domestic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       The souThern poverTy law CenTer




                                                                                                                                                                                IN SOUTH CAROLINA                                                                                        Teachers told us that many children of color feared being                                                                                                                                                                                                                                                                                                            in




                                                                    2007  WINNING JUSTICE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    terrorism. We train thousands of law enforcement officials each
          contributed




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Rs



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         R’s sHaRkHUNTE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Intelligepnocrt
                                                                                                                                                                                                                                                                                         deported. They also reported a sharp increase in the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      HaRRy COOpE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                THIRD REICH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TOURING THE



                                                                                                                                                                                A $21.5 million verdict                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      year, support agencies as they solve or build cases against
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Re
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            151




                                                                                                                                                                                                                                                                                         bullying of children whose races, religions, or nationalities
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Fall 2013 | issue

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           published by




                                                                    FOR BILLY RAY JOHNSON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          s murd ering nA?




                                                                                                                                                                                against the Christian
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CenTer
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               vigil Ante
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     poverTy law                  Arizo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Amer icAn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        The souThern
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Are                          rAnt s in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     nted immig
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           undo cume




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             extremists, and provide resources — including training videos
                                                                                                                                                                                                                                                       6 ELECTION
                                                                                                                                                                                                                                      TEACHING THE 201




                                                         A jury awarded $9 million to a                                                                        Knights of the Ku Klux Klan was the                    The Trump Effect                                                   had been the verbal targets of Trump.                                                                                                                                                                                                                                                                                                                                             PLUS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and our publications — all free of charge.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BEHIND THE WALLS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A City for ‘Patriots’


                                                                                                                                                                                                                                                    l campaign on our nation’s schools
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Plus LINESPrice
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BATTLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ’s racist scene
                                                                                                                                                                                                                       The impact of the presidentia
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    tHe
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PAYingDefy




                                                                                                                                                                                                                                                                                         After issuing the report, we took action by devising
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Sheriffs




                                                                                                                                                               largest ever against a hate group. The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        over in Florida
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Gun




                                                         mentally challenged black man
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            going underc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Control
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           dAilY          e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            World nutsnt conspiracy Websit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           SUSPECT  ‘SCIENCE’
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Antigovernme
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Anti-Gay     Propaganda
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Study
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Pumps out
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Debunked




                                       who suffered permanent brain damage after a                                                                             SPLC sued on behalf of Macedonia                                                                                          classroom strategies and resources to help children reject
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FEAR RISING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  “I teach a class concerning officer safety and I think your
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BUT DOES THE VIOLENCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          REALLY SOLVE ANYTHING?




                                       racially motivated beating by four young white                                                                          Baptist Church, one of several black                                                                                      prejudice and treat all of their classmates with respect.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              with two dead

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Understanding the Threat video could save some lives.”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            base. In the end,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a Georgia Army                   wreckage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t plot began on              it left only human
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         The antigovernmen        lengthy prison terms,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                and others facing



                                       men in Linden, Texas. The attackers received only                                                                       churches burned by Klan arsonists in                                                                                      That work will continue into the Trump administration.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          — Los Angeles Detective
                                       a slap on the wrist from the local judicial system.                                                                     the mid-1990s.




ACQ 1702 Trump Hate Map BACK • 18” x 12” • CMYK
